Case: 1:19-cv-00372-DRC-SKB Doc #: 55 Filed: 03/02/21 Page: 1 of 3 PAGEID #: 712


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JULIE KELLY,
                                                                  Case No: 1:19-cv-372
              Plaintiff,
                                                                  Cole, J.
       v.                                                         Bowman, M.J.


FIRST DATA CORPORATION, et al.,

              Defendants.


                                           ORDER

       Plaintiff Julie Kelly, proceeding pro se, initiated this action on May 20, 2019 by filing

a complaint against her former employer, First Data Corporation, and numerous

additional parties. On June 30, 2020, the presiding district judge adopted a Report and

Recommendation (“R&R”) that recommended dismissing seven of Plaintiff’s eight claims

and all parties except for First Data. (Docs. 35, 48).

       On January 25, 2021, First Data filed a motion seeking an Order to have certain

Requests for Admission deemed to be admitted, as well as to stay pending deadlines.

Plaintiff has failed to respond to Defendant’s motion, which recites that Defendant served

the unanswered Requests for Admission months ago, on October 28, 2020, and followed

up on January 4, 2021 via an email to remind Plaintiff that no responses had been

received. Defendant seeks relief under Rule 36(a)(3), Fed. R. Civ. P., which states that

a matter is admitted if the party to whom the request is directed fails to respond within 30

days of being served. But see U.S. v. Petroff-Kline, 557 F.3d 285, 293 (6th Cir. 2009)

(noting that the “failure to respond in a timely fashion does not require the
Case: 1:19-cv-00372-DRC-SKB Doc #: 55 Filed: 03/02/21 Page: 2 of 3 PAGEID #: 713


court automatically to deem all matters admitted” where answers to requests for

admissions were filed three days beyond the 30-day period prescribed by Rule 36(a)(3)).

        According to First Data, the effect of deeming the Requests admitted at this

juncture will resolve all issues in dispute. (See Doc. 54 at 3, ¶9). Therefore, if the motion

is granted, Defendant will promptly seek summary judgment.1 However, even if

Defendant’s motion is granted and the requests are admitted, the Court has considerable

discretion to withdraw or amend an admission under certain conditions. See generally

Rule 36(b).

        The undersigned’s Standing Order states that the Court does not allow parties to

file “motions relating to discovery” prior to contacting the chambers of the undersigned in

order to engage in an informal discovery conference. See Fed. R. Civ. P. 37(a)(2); S.D.

Ohio Civ. R. 37.1. It does not appear that Defendant contacted chambers prior to filing

the instant motion. Nevertheless, the Defendant has now brought the issue to the Court’s

attention, and Plaintiff still has failed to respond either to the long-overdue Requests for

Admission or to Defendant’s motion.             Plaintiff’s failure to respond calls into question

whether Plaintiff has abandoned her sole remaining claim.

        Because Plaintiff is proceeding pro se, and because the motion reflects a form of

discovery dispute that arguably should have been brought to the Court’s attention without

a motion, the undersigned will direct Plaintiff to respond to the motion and/or “show cause”

why the requests should not be deemed to be admitted at this time. Accordingly, IT IS

ORDERED THAT:




1
 Pursuant to the existing calendar order, discovery on Plaintiff’s sole remaining ADA claim against First
Data was to conclude on February 15, 2021, with dispositive motions to be filed not later than April 12,
2021. (Doc. 53).

                                                   2
Case: 1:19-cv-00372-DRC-SKB Doc #: 55 Filed: 03/02/21 Page: 3 of 3 PAGEID #: 714


     1. Plaintiff shall file any response to Defendant’s motion and shall SHOW CAUSE

        on or before March 15, 2021 why the long-overdue requests for admission

        should not be deemed to be admitted under Rule 36(a)(3).

     2. If Plaintiff files a response, Defendant shall have one week (7 days) to file a

        reply. Following the submission of any response from Plaintiff and/or reply from

        Defendant, the undersigned will promptly rule on Defendant’s pending motion;

     3. Until such time as the Court rules on Defendant’s motion to deem the requests

        admitted, the remaining deadlines in this case shall be stayed.



                                                     s/ Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                          3
